Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the After Final Consideration Pilot Program 2.0. filed on February 9, 2022.
It is noted that the Examiner attempted to contact Applicant's representative Jasmine Whyte via telephone on 2/18/2022 and 2/22/2022, leaving a voicemail each time, in order to discuss a potential Examiner's claim amendment to advance prosecution; however, no response has been received.
	Claims 14, 15, 19-21, 32, 33, 49, 52-55 and 57-59 are currently pending. Claims 16, 17, 50, 51 and 56 have been canceled, claim 14, 15, 20, 21, 32, 33, 49, 53, 54, 58, and 59 have been amended by Applicants’ amendment filed on  February 9, 2022. No claims were newly added.
Continuation of Boxes 5 and 12.
Withdrawn objections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(b)
In view of Applicant’s amendment of claims 14, 15, 20, 21, 32, 33, 49, 53, 54, 58, and 59 and cancelation of claims 16, 17, 50, 51 and 56, the rejection of claims 15-17, 49-51, 55 and 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Claim 55 rather than claim 56 was inadvertently quoted at page 4 of the final office action filed on 11/10/2021. The examiner appreciates Applicants’ correction.

Maintained Rejections in response to Applicants’ arguments or amendments
Nonstatutory double patenting rejection
Claims 14, 15, 19-21, 32, 33, 49, 52-55 and 57-59 remain  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over any of claims 1-13 of US Patent 10,428,141.
Response to Applicants’ Arguments as they apply to rejection of claims 14, 15, 19-21, 32, 33, 49, 52-55 and 57-59 under the judicially created doctrine of obviousness-type double patenting
	At page 7 of the remarks filed on 2/9/2022, Applicants argued that: 1)  “The present application is a divisional application of the '141 Patent, and a Restriction Requirement was made during prosecution of the '141 Patent. “, 2) “ The Examiner identified three
groups of claims of which Groups I and III were rejoined at allowance. The process of making
claim of Group II was canceled by Examiner's amendment. Applicants submit that the pending claims are drawn to Group II.” and 3) “As the process claims were not rejoined in the parent  application, the prohibition against nonstatutory double patenting rejections applies in the present case.”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
	Regarding 1), 2) and 3), the restriction requirement filed on January 17, 2019 for parent application 16/179,364 mandated restriction between 3 groups: a nucleic acid encoding a CAR, a method of making a cell, and a method of treating cancer. The instant chimeric antigen receptor (CAR) claims do not correspond to any of the non-elected inventions. The claims directed to a population of RNA-engineered cells do not correspond to any of the non-elected inventions. 
Furthermore, the examiner required a restriction between a method of treating cancer  and a method of making a cell and applicants elected without traverse  the method of treating cancer  of Group III. So applicants did not dispute that a method of treating cancer and a method of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633